NUMBERS 13-14-00545-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                          v.

JAMES GREEN
A/K/A ANTHONY GREEN,                                                      Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                         ORDER OF ABATEMENT

              Before Justices Garza, Benavides, and Perkes
                            Order Per Curiam

      The State appeals from the trial court’s order granting Appellee James Green’s

motion to quash an indictment for the offense of Assault Family Violence, enhanced to a

third degree felony. See TEX. PENAL CODE § 22.01 (West, Westlaw through Ch. 46, 2015

R.S.) During the pendency of this appeal, the State refiled the same indictment in a
separate cause number. The current appeal is from trial court cause number 14-CR-

0687-E. The subsequent indictment pertains to trial court cause number 14-CR-3563-E.

       Green filed a motion to dismiss the State’s present appeal as moot on the basis of

the second indictment. The State has responded in opposition and moves separately to

abate the appeal pending resolution of trial court cause number 14-CR-3563-E.

       The Court, having considered the documents on file and the parties’ motions, is of

the opinion that the State’s motion to abate should be granted. Accordingly, we GRANT

the State’s motion to abate the present appeal.       This appeal is ABATED pending

disposition of trial court cause number 14-CR-3563-E. Green’s motion to dismiss this

appeal as moot is CARRIED WITH THE CASE.



       It is so ORDERED.

                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of June, 2015.




                                           2